Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,447,439 in view of Marinier. Although the claims at issue are not identical, they are not patentably distinct from each other because
For claims 1, 11, and 20; U.S. Patent No. 10,447,439 discloses:  controlling transmission of data blocks between a mobile network and at least one terminal device, the transmission being accomplished on the basis of a retransmission protocol with a first feedback time defining a time interval between transmission of a first data block and controlling transmission of data blocks between a mobile network and at least one terminal device, the method comprising: determining, by a base station of the mobile network, that a first feedback time associated with a first terminal device and a second feedback time associated with a second terminal device are different, wherein the first feedback time defines a time interval between transmission of a first data block to the first terminal device and transmission of a first feedback message indicating whether the first data block was successfully received, and the second feedback time defines a time interval between transmission of a second data block to the second terminal device and transmission of a second feedback message indicating whether the second data block was successfully received), the method comprising: a base station of the mobile network detecting a potential collision between the first feedback message and the second feedback message (claim 1:   detecting whether a potential collision between the first feedback message and the second feedback message is expected; and in response to the determination and when it is detected that the potential collision is expected, sending control data via radio resource control signaling from the base station of the mobile network to the second terminal device, the control data indicating to the second terminal device resources for sending the second feedback message on an uplink channel); and in response to detecting the potential collision, the base station sending control data to the terminal device controlling the terminal device to send the second feedback message on other resources than the first feedback message (claim 1:  detecting whether a potential collision between the first feedback message and the second feedback message is expected; and in response to the determination and when it is detected that the potential collision is expected, sending control data via radio resource control signaling from the base station of the mobile network to the second terminal device, the control data indicating to the second terminal device resources for sending the second feedback message on an uplink channel).
U.S. Patent No. 10,447,439 does not expressly disclose, but Marinier from similar fields of endeavor teaches:  wherein the first feedback time or the second feedback time is adjusted responsive to the terminal device entering or leaving a low power mode associated with a different feedback time (paragraph 63:  the NB 120 could also deactivate most HARQ processes of a particular WTRU 110 that has become inactive, and activate other HARQ processes, such as where interference is minimal, when activity resumes).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the timing adjustments as described by Marinier in the communication system as described by U.S. Patent No. 10,447,439.  The motivation is to improve interference.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 9, 11-14, 17, 19, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung et al. (US 2011/0211522) (“Chung”) in view of Marinier et al. (US 2008/0059859) (“Marinier”).
For claims 1, 11, and 20; Chung discloses:  controlling transmission of data blocks between a mobile network and at least one terminal device (paragraph 146), the transmission being accomplished on the basis of a retransmission protocol with a first feedback time defining a time interval between transmission of a first data block and transmission of a first feedback message indicating whether the first data block was successfully received (paragraph 144-147:  HARQ(8, 4) is applied to the Ma UE 1), the first feedback time being different from a second feedback time defining a time interval between transmission of a second data block and transmission of a second feedback message indicating whether the second data block was successfully received (paragraph 144-147:  HARQ(6, 3) is applied to the Ma UE 2), the method comprising: a base station of the mobile network detecting a potential collision between the first feedback message and the second feedback message (paragraph 144-149:  collision may occur in allocation of the PUCCH radio resource); and in response to detecting the potential collision, the base station sending control data to the terminal device controlling the terminal device to send the second feedback message on other resources than the first feedback message (paragraph 144-153:  to solve the problem of collision occurring in PUCCH resource allocation, a different PUCCH resource can be allocated according to a different HARQ processing method performed in the DL).
the NB 120 could also deactivate most HARQ processes of a particular WTRU 110 that has become inactive, and activate other HARQ processes, such as where interference is minimal, when activity resumes).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the timing adjustments as described by Marinier in the communication system as described by Chung.  The motivation is to improve interference.
For claims 2 and 12; Chung discloses:  the control data indicates to send the second feedback message on resources of an uplink control channel which are different from resources of the uplink control channel used for sending the first feedback message (paragraph 144-153:  to solve the problem of collision occurring in PUCCH resource allocation, a different PUCCH resource can be allocated according to a different HARQ processing method performed in the DL).
For claims 3 and 13; Chung discloses:  the control data indicates to send the second feedback message in a resource area of an uplink control channel assigned to the second feedback time, the resource area being orthogonal to a further resource area of the uplink control channel which is assigned to the first feedback time (paragraph 73, 144-153:  to solve the problem of collision occurring in PUCCH resource allocation, a different PUCCH resource can be allocated according to a different HARQ processing method performed in the DL… In addition, to increase UE capacity, the modulated sequence can be spread by using an orthogonal sequence for each slot).
The RBs 51 and 52 belonging to the RB pair occupy different subcarriers in each of the two slots… In addition, to increase UE capacity, the modulated sequence can be spread by using an orthogonal sequence for each slot).
For claims 7 and 17; Chung discloses:  the control data explicitly indicates an assignment of an uplink control channel resource for transmission of the second feedback message (paragraph 139:  the BS can recognize the HARQ processing method that can be supported by the Ma UE, and can report the selection information to the Ma UE by using UE-specific RRC signaling).
For claims 9 and 19; Chung discloses:  the first feedback time and the second feedback time are each based on a retransmission protocol that is a Hybrid Automatic Repeat Request (HARQ) protocol (paragraph 141-151:  HARQ).

Claims 5 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung in view of Marinier as applied to claim 3 above, and further in view of Papasakellariou et al. (US 2010/0311431) (“Papasakellariou”).
For claims 5 and 15; Chung discloses the subject matter in claim 3 as described above in the office action.
Chung does not expressly disclose, but Papasakellariou from similar fields of endeavor teaches:  the resource area of the uplink control channel is assigned to the terminal device based on a device category of the terminal device (paragraph 27:  transmitting UCI of a type using FH if the UE belongs to the first class of UEs; and transmitting the UCI of a second type without using FH if the UE belongs to the second class of UEs).  Thus it .

Claims 6 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung in view of Marinier as applied to claim 1 above, and further in view of Kim et al. (US 2012/0078933) (“Kim”).
For claim 6 and 16; Chung discloses the subject matter in claim 1 as described above in the office action. Chung discloses: the method comprises assigning by the BS a downlink control channel element for sending the control data relating to the transmission of the second data block (paragraph 82, 146).
Chung does not expressly disclose, but Kim from similar fields of endeavor teaches: that differs from a downlink control channel element for sending control data related to the transmission of the first data block (paragraph 132-136, figure 13: a plurality of UE-specific search spaces according to one embodiment of the present invention. For a subframe k, in a CCE column indexed with CCE index of 0 to N.sub.CCE, k-1, a first UE-specific search space, a second UE-specific search space, and a third UE-specific search space are defined. The number, positions, and sizes of UE-specific search spaces are only examples and are not limited by the illustration). Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the coding as described by Kim in the HARQ system as described by Chung. The motivation is to improve channel capacity.

s 8 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung in view of Marinier as applied to claim 1 above, and further in view of Raaf et al. (US 2013/0315109) (“Raaf”).
For claim 8 and 18; Chung discloses the subject matter in claim 1 as described above in the office action.
Chung does not expressly disclose, but Raaf from similar fields of endeavor teaches: the control data indicates to the second terminal device to switch to sending the second feedback message on an uplink data channel from an uplink control channel to avoid a collision with resources for sending the first feedback message on the uplink control channel (paragraph 18: three methods are considered for solving the HARQ collision issue for inband relay by playing the following slot-wised method on access-backhaul resource partition: [0019] 1) Receiving half PUCCH to obtain uplink feedback [0020] 2) Receiving half PUSCH to obtain uplink feedback [0021] 3) Receiving ACK/NACK from PUSCH or PUCCH). Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the resource/channel allocations as described by Raaf in the HARQ system as described by Chung. The motivation is to improve quality of service.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung in view of Marinier as applied to claim 1 above, and further in view of Kim et al. (US 2010/0254268) (“Kim2”).
For claim 10; Chung discloses the subject matter in claim 1 as described above in the office action.
Chung does not expressly disclose, but Kim2 from similar fields of endeavor teaches: control data comprises an offset from an index (paragraph 110-112: A CCEindex of the linked PDCCH indicated by the reference DCI can be given an offset value from the first CCE index or the last CCE index of the reference). Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Kim2 in the HARQ system as described by Chung. The motivation is to improve channel capacity.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zetterman et al. (US 2013/0194985); Zetterman discloses HARQ processes with DRX cycles.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933.  The examiner can normally be reached on 7am-6pm EST, Mon-Thu.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D BLANTON/Primary Examiner, Art Unit 2466